Citation Nr: 0836955	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  04-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This case was previously before the Board in March 2007, when 
it was remanded for additional procedural and evidentiary 
development.  Such development having been completed, the 
appeal has been returned to the Board for further review.

The February 2003 rating action notes that the veteran's 
claims file has been rebuilt.  The rating decision which, in 
pertinent part, granted service connection and a 
noncompensable rating for hypertension is not contained in 
the rebuilt claims file.  During the course of this appeal, 
and specifically by an August 2003 decision, the RO granted 
an increased rating of 10 percent for the veteran's service-
connected hypertension, effective from December 5, 2002 (the 
date of receipt of his claim for an increased rating).  The 
veteran's hypertension remains evaluated as 10 percent 
disabling.  


FINDING OF FACT

Throughout the appeal period, the medical evidence does not 
show diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an increased rating for hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, for an increased rating claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

The foregoing notice requirements were addressed by January 
2003 and May 2007 letters.  In addition to those letters, the 
August 2003 statement of the case and August 2008 
supplemental statement of the case was issued, all of which 
contained a summary of the law and evidence concerning his 
claim which would help the veteran make his best argument in 
support of his appeal.  In addition, the Board notes that the 
veteran is represented by an organization that is intimately 
familiar with the veteran's case and what is necessary to 
substantiate his claim on appeal.  The veteran was also 
informed of the law and regulations governing the assignment 
of increased ratings and effective dates in the May 2007 
letter.  Accordingly, in this case, the Board finds that the 
veteran was provided an opportunity to meaningfully 
participate in the claims process, such that it was 
essentially a fair one, and any notice errors did not 
prejudice him.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board notes that in May 2007, in 
accordance with the March 2007 Board Remand, the RO asked the 
veteran to provide information regarding private and VA 
treatment for hypertension since 2003.  The veteran did not 
respond.  In any event, VA treatment reports since January 
2003 have been obtained, and are included in the claims file.  
With respect to any private treatment he has received, the 
Board notes that the veteran is responsible for providing 
pertinent evidence in his possession.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) & Hayes v. Brown, 5 Vet. App. 60, 
68 (1993) (in which the Court held that VA's duty to assist 
is not a one-way street and that, if a veteran wishes help, 
he/she cannot passively wait for it in those circumstances 
where his/her own actions are essential in obtaining the 
putative evidence).  It is therefore the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  A remand to accord the veteran 
another opportunity to provide the names, dates, and 
locations of post-service hypertension treatment is not 
necessary.  Additionally, the veteran has been accorded 
multiple pertinent VA examinations.

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As in all increased rating claims, consideration is given to 
staged ratings to reflect various levels of impairment as may 
be revealed by the record throughout the appeal period.

The veteran's service-connected hypertension is evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
hypertensive vascular disease.  Under Diagnostic Code 7101, a 
10 percent rating is assigned for service-connected 
hypertension with evidence of any of the following: diastolic 
pressure predominantly 100 or more, systolic pressure 
predominantly 160 or more, or diastolic pressure 
predominantly 100 or more requiring continuous medication for 
control.  A 20 percent evaluation will be assigned when there 
is diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  

The veteran essentially contends that his hypertension is 
more severe than his current 10 percent rating indicates.  
Specifically, in an August 2004 statement, he asserted that 
his blood pressure continued to be high despite medication.    
The veteran is competent to describe his service-connected 
hypertension.
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the 
veteran's descriptions of his service-connected disability 
must be considered in conjunction with the clinical evidence 
of record as well as the pertinent rating criteria.

At a January 2003 VA examination, the veteran reported 
hypertension symptoms such as headaches, occasional shortness 
of breath, and palpations every day for the last couple of 
years.  The examination report reflects the following blood 
pressure readings: 130/100, 120/94, 128/110, and 124/110.  
The diagnosis was diastolic hypertension.  It was noted that 
the veteran was not taking medication for his hypertension at 
that time.

Subsequent private and VA treatment records reflect numerous 
blood pressure readings, and that the veteran's blood 
pressure remains high despite various hypertensive 
medications.  Importantly, however, none of these records 
reflect diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  In fact, all 
but one of these records shows a diastolic pressure less than 
110, and all of them indicate systolic pressure well below 
200.  
Most recently, the veteran underwent a VA examination in July 
2008.  The veteran reported continued use of anti-
hypertensive medications.  Blood pressure readings were as 
follows: 130/94, 140/102, and 148/102.  

As the objective medical evidence does not reflect diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more, a 20 percent rating for 
hypertension is not warranted. 

While the Board acknowledges the veteran's statements 
asserting that his hypertension meets the requirements for a 
rating greater than 10 percent, as noted above, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  In the 
instant case, the Board finds the medical evidence, which 
directly addresses the criteria under which the service-
connected disability is evaluated, more probative than the 
veteran's subjective assertions of the severity of his 
disability.  

The Board has also considered whether staged ratings are 
appropriate, but finds no distinct time periods where the 
veteran's symptoms warrant different ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, 
applying the rating criteria to the facts of the veteran's 
hypertension, the Board must conclude that the currently-
assigned 10 percent disability rating is appropriate for the 
entire appeal period.  The preponderance of the evidence is 
against the award of a higher disability rating.

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.




ORDER

Entitlement to an increased disability rating for 
hypertension is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


